Atkinson, J.
These eases involve the same constitutional questions that were decided in Woolworth Co. v. Harrison, 172 Ga. 179, and upon these questions the cases are controlled by the decision in that case, which held the act to be unconstitutional.
2. Another question is whether the act was applicable to the facts of the case as alleged in the petition. Inasmuch as the act is held by this court to be unconstitutional, the act is void; and the judgment overruling the demurrer was correct irrespective of whether the act was applicable to the case.

Judgment affirmed.


All the Justices concur, except Hines, J., who dissents.